STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF     LOUISIANA                                               NO.   2022   KW   0337

VERSUS


DONOVAN          J.    DARVILLE                                            JULY    18,      2022




In   Re:              Donovan       J.     Darville,    applying  for  supervisory writs,

                      23rd    Judicial       District    Court,  Parish of Ascension, No.

                      37, 382.




BEFORE:               HOLDRIDGE,         PENZATO,   AND   LANIER,   JJ.


        WRIT          DENIED.



                                                          GH
                                                          AHP

                                                          WIL




COURT       OF    APPEAL,          FIRST    CIRCUIT




                M .sz
           DEPUTY       CLERK       OF   COURT
                      FOR    THE    COURT